After Remand from the Supreme Court

THOMPSON, Judge.
This court, on July 2, 1999, affirmed the trial court’s judgment, without an opinion. — So.2d-(Ala.Civ.App.1999) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte White, 775 So.2d 798 (Ala.2000). In compliance with the Supreme Court’s opinion, we reverse the judgment of the trial court based on the directed verdict in favor of Dr. Northington and Northington Clinic and remand the cause for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
ROBERTSON, P.J., and YATES, MONROE, and CRAWLEY, JJ., concur.